Citation Nr: 0946905	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-37 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for bilateral hearing loss disability from March 13, 2009, 
and in excess of 10 percent for the disability prior to that 
date.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1943 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In an April 2009 rating decision, the 
rating for the Veteran's bilateral hearing loss disability 
was increased from 10 percent to 20 percent, effective March 
13, 2009.  This rating decision did not satisfy the Veteran's 
appeal.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  


REMAND

The Veteran contends that his bilateral hearing loss 
disability warrants higher ratings.  The record reflects that 
he was most recently afforded a VA examination to determine 
the current severity of the disability in March 2009.  The 
United States Court of Appeals for Veterans Claims has held 
that in addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  Martinak 
v. Nicholson, 21 Vet. App. 447, 455 (2007).  The March 2009 
VA examination report is not in compliance with this holding.   

Therefore, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of any outstanding records pertaining to 
treatment or evaluation of the Veteran's 
hearing loss during the period of this 
claim, to include any pertinent VA 
outpatient records.  

2.  Then, the Veteran should be afforded 
a VA examination to determine the nature 
and extent of his bilateral hearing loss 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner.  The RO or the AMC should 
ensure that the examiner provides all 
information required for rating purposes, 
to include a description of any effects 
of the disability on occupational 
functioning and daily activities.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claim based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


As noted above, this case has been advanced on the Board's 
docket.  It also must be handled in an expeditious manner by 
the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


